Stuart, J.
In this case several errors are assigned. 1. In overruling a demurrer to a paragraph of the answer.
The demurrer was for causes, and in terms, not au*285tlorized by tie practice act, and was correctly overrulecb Lane v. The State, 7 Ind. R. 426.
G. W. Julian, for tie appellant.
J. Taryan and J. F. Gardner, for tie appellee.
2. In overruling a motion for a new trial.
Tie bill of exceptions closes tins:«that “tie above were tie ro'ugl minutes of tie Court, including tie material points of tie evidence.” . TIis is not sufficient under tie 30th rule. Tie bill must in terms purport to contain all tie evidence given in tie cause.
8. Several instructions given are complained of. But as tie evidence is not in tie record, we will presume in favor of tie Court below, tlat tley were pertinent to tie case made. And tley miglt,yinder very easily supposed cases, lave been good law.
Murray v. Fry, 6 Ind. R. 351, and Ball v. Cox, 7 id. 453,.slow under wlat circumstances tie Court will look into tie instructions. If tley are clearly erroneous under any state of facts, tie cause slould be reversed even wlen tie evidence is not in tie record.

Per Curiam.

Tie judgment is affirmed witl costs.